Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest an accelerating device having a combination of elements as recited in the claims, including a signal detector configured to convert a first input signal and a second input signal into a first converted input signal and a second converted input signal, respectively, and to generate a final zero-value flag signal, a first one-value flag signal, and a second one-value flag signal; and a processing element (PE) configured to process the first converted input signal and the second converted input signal based on the final zero-value flag signal, the first one-value flag signal, and the second one-value flag signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The Drawings filed on 09/12/2019 are accepted.

The prior art made of record disclosing processing elements having multiply-adder circuits, and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew T Caldwell can be reached on (571) 272-3720.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHUONG D NGO/Primary Examiner, Art Unit 2182